DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 25 May 2022 has been entered.

Claim Interpretation
Attention is directed to MPEP 904.01 [R-08.2012].
The breadth of the claims in the application should always be carefully noted; that is, the examiner should be fully aware of what the claims do not call for, as well as what they do require. During patent examination, the claims are given the broadest reasonable interpretation consistent with the specification. See In re Morris, 127 F.3d 1048, 44 USPQ2d 1023 (Fed. Cir. 1997). See MPEP § 2111 - § 2116.01 for case law pertinent to claim analysis.


It is noted with particularity that narrowing limitations found in the specification cannot be inferred in the claims where the elements not set forth in the claims are linchpin of patentability.  In re Philips Industries v. State Stove & Mfg. Co, Inc., 186 USPQ 458 (CA6 1975).  While the claims are to be interpreted in light of the specification, it does not follow that limitations from the specification may be read into the claims.  On the contrary, claims must be interpreted as broadly as their terms reasonably allow.  See Ex parte Oetiker, 23 USPQ2d 1641 (BPAI, 1992).  In added support of this position, attention is directed to MPEP 2111 [R-11.2013], where, citing In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-51 (CCPA 1969),   is stated:
The court explained that “reading a claim in light of the specification, to thereby interpret limitations explicitly recited in the claim, is a quite different thing from ‘reading limitations of the specification into a claim,’ to thereby narrow the scope of the claim by implicitly adding disclosed limitations which have no express basis in the claim.” The court found that applicant was advocating the latter, i.e., the impermissible importation of subject matter from the specification into the claim.

Additionally, attention is directed to MPEP 2111.01 [R-10.2019], wherein is stated:
II.   IT IS IMPROPER TO IMPORT CLAIM LIMITATIONS FROM THE SPECIFICATION

“Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment.” Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004). 

Attention is also directed to MPEP 2111.02 II.  As stated herein:
II.    PREAMBLE STATEMENTS RECITING PURPOSE OR INTENDED USE
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

The claim preamble must be read in the context of the entire claim. The determination of whether preamble recitations are structural limitations or mere statements of purpose or use "can be resolved only on review of the entirety of the [record] to gain an understanding of what the inventors actually invented and intended to encompass by the claim." Corning Glass Works, 868 F.2d at 1257, 9 USPQ2d at 1966. If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) ("where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation")…  (Emphasis added)


Attention is directed to MPEP 2111.  As stated therein:
During patent examination, the pending claims must be "given their broadest reasonable interpretation consistent with the specification." The Federal Circuit’s en banc decision in Phillips v. AWH Corp., 415 F.3d 1303, 1316, 75 USPQ2d 1321, 1329 (Fed. Cir. 2005) expressly recognized that the USPTO employs the "broadest reasonable interpretation" standard:


The Patent and Trademark Office ("PTO") determines the scope of claims in patent applications not solely on the basis of the claim language, but upon giving claims their broadest reasonable construction "in light of the specification as it would be interpreted by one of ordinary skill in the art." In re Am. Acad. of Sci. Tech. Ctr., 367 F.3d 1359, 1364[, 70 USPQ2d 1827, 1830] (Fed. Cir. 2004). Indeed, the rules of the PTO require that application claims must "conform to the invention as set forth in the remainder of the specification and the terms and phrases used in the claims must find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description." 37 CFR 1.75(d)(1). (Emphasis added).


	
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6, 8-15, and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 15 are indefinite with respect to which species of “bead”, e.g., composition, diameter, and reactive surface(s) for coupling to a system, are encompassed by the claimed method and system.  Said claims are also indefinite with respect to just what constitutes “an optical trapping system and an acoustical trapping system” and how the location and movement of a bead, and/or both beads, relates to sound and optics and tension and torsion in the nucleic acid. 
Claims 1 and 15 are indefinite with respect to just how much of a change in distance must occur in order for the nucleic acid to transition from an “intermediate state into a negatively supercoiled state having a Ϭ value of <0”. It is also noted that the double-stranded DNA molecule can be of an unlimited range of lengths/nucleotides.
Claims 1 and 15 are confusing as to just how many different double-stranded DNA molecules can be coupled to the two beads simultaneously, and to what degree the different double-stranded DNA molecules can be different in length.  It is less than clear as to how one is to ascribe any measurement of tension and/or torsion to a given double-stranded DNA molecule when there can be a plurality of different DNA molecules, and that they can be coupled to any aspect of a bead, e.g., coupled to the back side of one bead. 

Claims 2-4, 6, 8-14, and 18-20, which depend from claim 1, fail to overcome the above-identified issues and are similarly rejected.

Claim 11 is indefinite with respect as to how and from where one is to be “obtaining reference information relating to combinations of applied tension to DNA and extension of DNA to respective extents of supercoiling of DNA”.   

Claim 12 is confusing as to what, if anything, one is to do if the maximum force to be applied has already been reached, if not exceeded, by the time the determination step has been performed.

Claim 14 is indefinite with respect to where one is to be “controlling at least one of a temperature of a fluid, a composition of a fluid and a light source for controlling a stability of the torsional constraint on the DNA molecule.”  For example, it is noted that the reaction is not required to be performed in any chamber or vessel.  While claim 14 does refer to “a composition of a fluid”, it is unclear as to how the composition is to be modified and any component be mixed, or removed, when the beads and nucleic acid are within for seemingly, the aspect/act of mixing would impart a change in force(s) on any nucleic acid coupled to any bead. 

Claim 20 is confusing as to how the “two backbone strands of the DNA molecule… are each connected to the second bead.”  For example, is it sufficient that one strand is coupled to the bead directly, and the other strand is “connected” indirectly, e.g. via its hybridization to the first strand, or whether the second end of the second backbone strand of DNA molecule must be coupled directly to the second bead?

As a result of amendment, independent claim 15, no longer recites a limitation that the “computer storage medium” comprises any “computer readable program code”.  It is less than clear as to how “the processor is configured to perform executable operation” if it is no longer programmed to do so.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 6, 8-15, and 18-20 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claims 1-4, 6, 8-14, and 18-20 are drawn to a “method of supercoiling DNA”, and claim 15 is drawn to a “system for supercoiling DNA”.

The disclosure has not been found to disclose how one is to supercoil any DNA of any length and nucleotide composition, much less effect supercoiling of any dimension via controlling the generation of any sound (acoustic trap), or aspect of light/optics (optical trap). Similarly, the disclosure has not been found to describe any “trap”, much less the genera of optical trapping systems and acoustical trapping systems encompassed by the claimed method and system.

In addition to the above, it is noted that the method of claim 1 requires that “at last part of the double-stranded DNA is temporarily torsionally unconstrained”, yet the claimed method requires that both ends of a double-stranded DNA be bound to a bead, and that dependent claim 20 requires that both ends of both strands “are connected to the second bead.”  A review of the disclosure fails to find where applicant has disclosed means and method whereby one achieves or effects that “at last part of the double-stranded DNA is temporarily torsionally unconstrained”, much less disclose how same is to be effected via the claimed traps. 


The disclosure has not been found to describe how one can adjust and maintain distances between the various bodies, much less determine the twists and writhes of any DNA of any length, including intact chromosomes.
For purposes of examination the claimed method has been construed as encompassing the “supercoiling [of] DNA” of any length and in a multiplexed manner, e.g., each of the chromosomes as found in a given human cell, as well as fragments of same, wherein a plurality of different double-stranded DNA sequences are bound to a common first and second bead.   It is noted that such sequences can be of a wide range of sizes, spanning several orders of magnitude.  In support of this position attention is directed to US 4,770,992 (Van de Engh et al.), which teaches at column 1, second paragraph:
The total length of the DNA helix present in the nucleus of each mammalian cell has been calculated to be about two meters. Under the influence of certain proteins, the DNA of the nucleus is packed into a sphere 5-10 µm in diameter. The complex of DNA and protein is called chromatin. Shortly before a cell divides, the DNA becomes even more tightly coiled and is divided into a number of separate, compact packages, which can be observed under the microscope. These are called chromosomes. The number and size of the chromosomes are well-defined for each mammalian species. Human mitotic cells contain 46 chromosomes ranging in size from 2 to 10 µm.

As seen in claim 15, the claim is to a “system for supercoiling DNA”. As a result of amendment, the claimed system is no longer defined as comprising “a computer readable storage medium having computer readable program code embodied therewith”. While the system is still defined as comprising  a “computer readable storage medium” and that “the processor is configured to perform executable operations”, a review of the disclosure has not been found to provide an adequate written description of how such a “system” can perform the requisite controlling acts absent any computer program and that applicant was in possession of same as of the effective priority date (09 January 2018).

Acknowledgement is made that claim 15 does not recite a negative limitation, e.g., that the computer readable storage medium is not programmed.  Accordingly, in applying the broadest reasonable interpretation consistent with the disclosure, the claimed method and systems (optical and acoustical trapping systems) have been construed as encompassing means/system that operate off of a computer program, as well as provide the essential “reference information” (claim 11).    However, a review of the disclosure finds no computer code, or even a flow diagram as to how the program code is to function. Such non-disclosure by applicant has not been found to reasonably suggest that applicant, as of the effective priority date, was in possession of such systems and related method of using same.

In view of the above analysis and in the absence of convincing evidence to the contrary, claims 1-4, 6, 8-15, and 18-20 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.

Response to argument
At pages 11-12 of the response of 21 April 2022, hereinafter the response, applicant’s representative traverses the prior rejection of claims under 35 USC 112(a) for not satisfying the written description requirement.  In response to the rejection of claim 15, which is drawn to the claimed system, said representative notes that the claimed system no longer is defined as comprising “computer readable program code embodied therewith”.  Said representative directs attention to pages 42-45 of the disclosure and also to FIG. 6.
The above-identified argument, and supporting documents, have been considered and have not been found to be persuasive towards the withdrawal of the rejections.  While the disclosure does provide literal support for the claimed inventions, the claimed method and system, the disclosure has not been found to provide an adequate written description of the claimed device which is essential to performing the claimed method.
For convenience FIG. 6 is reproduced below.

    PNG
    media_image2.png
    364
    548
    media_image2.png
    Greyscale

As is evidenced above, FIG. 6 does not provide any flow diagram of the claimed systems nor any program nor any reaction conditions being performed within either of the requisite systems.  While it does provide results of an assay, it has not been found to provide an adequate description as to how such underlying and essential methods are to be performed in either, much less both, an optical trapping system  and an acoustical trapping system.
As seen at page 44, lines 5-13, applicant states:
It should be appreciated that the data processing system 900 may further execute an operating system (not shown in Fig. 9) that can facilitate execution of the application 918. The application 918, being implemented in the form of executable program code, can be executed by the data processing system 900, e.g., by the processor 902. Responsive to executing the application, the data processing system 900 may be configured to perform one or more operations or method steps described herein.  (Emphasis added)

While the disclosure does teach that the processing system is to “execute an operating system”, and that such is to be “implemented in the form of executable program code”, the disclose has not been found to provide any program code in any language, or even a flow diagram for same.  Further, the disclosure has not been found to teach how the “optical trapping system and an acoustical trapping system” are to operate, be constructed, and effect control over any number of beads in a reproducible manner whereby nucleic acids of any length be it an oligonucleotide or an intact chromosome, are identified in terms of their length and prior extent of supercoiling, wherein such determinations are performed by both systems, be they programmed or not.  
Likewise, the disclosure has not been found to set forth a description of how said optical trapping system and the acoustical trapping system are to perform the claimed method wherein one is using a first and second bead of any size and shape, and with there not being recited any means for controlling location, separation, and measurement(s).  
In view of the above analysis and in the absence of convincing evidence to the contrary, claims 1-4, 6, 8-15, and 18-20 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.

Conclusion
Objections and/or rejections which appeared in the prior Office action and which have not been repeated hereinabove have been withdrawn.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bradley L. Sisson whose telephone number is (571)272-0751. The examiner can normally be reached Monday to Thursday, from 6:30 AM to 5 PM..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Bradley L. Sisson/Primary Examiner, Art Unit 1634